Name: Commission Regulation (EEC) No 1209/86 of 24 April 1986 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 4. 86 Official Journal of the European Communities No L 108 /29 COMMISSION REGULATION (EEC) No 1209/86 of 24 April 1986 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 17 (4) thereof, Having regard to the opinion of the Monetary Committee , Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2429/72 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state , are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade ,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination ,  the aims of the common organization of the market in milk and milk products which are to ensure equili ­ brium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation , and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of desti ­ nation for third country imports ; (c) producer prices recorded in exporting third countries , account being taken , where appropriate , of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5(1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the applica ­ tion of export refunds on milk and milk products (*), as last amended by Regulation (EEC) No 3812/85 (b), provides that the refund on products falling within subheading 04.02 B is equal to the sum of two compo ­ nents , the first representing the quantity of milk products and the second representing the quantity of added sucrose ; whereas , however, the latter component applies only if the added sucrose was produced from beet or cane harvested within the Community ; Whereas for the products falling within subheading 04.02 B II a) or 04.02 B II b) 1 with a fat content not exceeding 9,5 % by weight, the first component referred to above is fixed for 100 kilograms of the whole product ; whereas , for the other products falling within subheading 04.02 B, this component is calculated by multiplying the basic amount by the milk product content of the product in question ; whereas this basic amount is the refund on one kilogram of milk products contained in the product ; (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 31 . 12 . 1985, p . 8 . (J) OJ No L 155, 3 . 7 . 1968 , p . 1 . 4) OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 184, 29 . 7 . 1968 , p . 10 . (6) OJ No L 368 , 31 . 12 . 1985, p . 3 . No L 108/30 Official Journal of the European Communities 25 . 4 . 86 Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/ 81 of 30 June 1981 on the common organization of the markets in the sugar sector (') ; Whereas , if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate , multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2),  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas , to avoid any confusion in inter ­ pretation , it should be specified that there will be no refund for these products which fall within heading No 04.04 ; Whereas Commission Regulation (EEC) No 896/84 (3), as amended by Regulation (EEC) No 2881 /84 (4), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for different refunds according to the date of manufacture of the products ; Whereas it follows from applying these detailed rules to the present situation on the market in milk and milk products, and in particular to prices for these products within the Community and on the world market, that the refund should be as set out in the Annex hereto ; Whereas , pursuant to Article 275 of the Act of Accession of Spain and Portugal , refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the Management Committee for Milk has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex hereto . 2 . There shall be no refunds for exports to Zone E for products falling within heading Nos 04.01 , 04.02, 04.03 and 23.07 of the Common Customs Tariff . 3 . There shall be no refunds for exports to Portugal , including the Azores and Madeira for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 25 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 164, 24 . 6 . 1985, p. 1 . (') OJ No L 91 , 1 . 4 . 1984, p. 71 . (4) OJ No L 272, 13 . 10 . 1984, p. 16 . 25. 4. 86 Official Journal of the European Communities No L 108/31 ANNEX to the Commission Regulation of 24 April 1986 fixing the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.01 Milk and cream, fresh , not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk , buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1,5 % 0110 05 7,15 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0110 15 10,34 (3) Of a fat content, by weight, exceeding 3 % 0110 20 13,34 b) Other : l (1) Of a fat content, by weight, not exceeding 1,5 % 0110 25 7,15 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0110 35 10,34 (3) Of a fat content, by weight, exceeding 3 % 0110 40 13,34 II . Other : I a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : I 1 . Not exceeding 4 % : I (aa) Of a fat content, by weight, not exceeding 1,5 % 0130 10 7,15 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0130 22 10,34 (cc) Of a fat content, by weight, exceeding 3 % 0130 31 13,34 2. Exceeding 4 % 0140 00 1 5,34 b) Other, of a fat content, by weight : I 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1,5 % 0150 10 7,15 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0150 21 10,34 (cc) Of a fat content, by weight, exceeding 3 % 0150 31 13,34 2 . Exceeding 4 % 0160 00 1 5,34 25 . 4 . 86No L 108/32 Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.01 (cont 'd) ex B. Other, excluding whey, of a fat content, by weight (') : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content , by weight, not exceeding 10 % 0200 05 19,34 (b) Of a fat content , by weight, exceeding 10 % but not exceeding 17 % 0200 1 1 29,13 (c) Of a fat content, by weight , exceeding 17 % 0200 21 43,12 II . Exceeding 21 % but not exceeding 45 % : II (a) Of a fat content, by weight, not exceeding 35 % 0300 1 2 51,1 1 (b) Of a fat content, by weight , exceeding 35 % but not exceeding 39 % 0300 13 79,09 (c ) Of a fat content, by weight, exceeding 39 % 0300 20 87,09 III . More than 45 % : II (a) Of a fat content , by weight, not exceeding 68 % 0400 1 1 99,08 (b) Of a fat content, by weight , exceeding 68 % but not exceeding 80 % 0400 22 145,04 (c) Of a fat content , by weight , exceeding 80 % 0400 30 1 69,02 04.02 Milk and cream , preserved , concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2,5 kilograms or less and of a fat content , by weight : 1 . Not exceeding 1,5% 0620 00 85,86 2 . Exceeding 1,5 % but not exceeding 27 % : l (aa) Of a fat content, by weight, not exceeding 1 1 % 0720 00 85,86 (bb) Of a fat content , by weight , exceeding 1 1 % but not exceeding 17 % 0720 20 1 00,23 (cc ) Of a fat content, by weight , exceeding 17 % but not exceeding 25 % 0720 30 106,88 (dd) Of a fat content, by weight , exceeding 25 % 0720 40 1 16,10 3 . Exceeding 27 % but not exceeding 29 % : l (aa) Of a fat content, by weight, not exceeding 28 % 0820 20 117,16 (bb) Of a fat content, by weight , exceeding 28 % 0820 30 118,39 25 . 4 . 86 Official Journal of the European Communities No L 108 / 33 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated ) 04.02 (cont 'd) 4 . Exceeding 29 % : (aa) Of a fat content , by weight , not exceeding 41 % (bb) Of a fat content , by weight, exceeding 41 % but not exceeding 45 % (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % (dd) Of a fat content, by weight , exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight , exceeding 69 % but not exceeding 79 % (ff) Of a fat content , by weight, exceeding 79 % b) Other, of a fat weight content : 1 . Not exceeding 1,5% 2 . Exceeding 1,5 % but not exceeding 27 % : (aa) Of a fat content , by weight , not exceeding 1 1 % (bb) Of a fat content , by weight , exceeding 1 1 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 1 7 % but not exceeding 25 % (dd) Of a fat content, by weight , exceeding 25 % 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content , by weight , not exceeding 28 % (bb) Of a fat content, by weight , exceeding 28 % 4 . Exceeding 29 % : (aa) Of a fat content , by weight , not exceeding 41 % (bb) Of a fat content, by weight , exceeding 41 % but not exceeding 45 % (cc ) Of a fat content, by weight , exceeding 45 % but not exceeding 59 % (dd) Of a fat content, by weight , exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 10 0920 30 0920 40 ! 0920 50 0920 60 0920 70 1020 00 1 120 10 1 1 20 20 1 1 20 30 1 1 20 40 1 220 20 1 220 30 1320 10 1320 30 1 320 40 1320 50 1 320 60 120,15 I 30,64 1 34,28 1 47.09 1 55,95 165,04 85,86 85,86 100,23 106,88 116,10 1 17,16 1 18,39 120,15 1 30,64 1 34,28 147,09 1 55,95 | ( ff) Of a fat content, by weight, exceeding 79 % I 1320 70 I 1 65,04 No L 108/34 Official Journal of the European Communities 25 . 4 . 86 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont'd) III . Milk and cream, other than in powder or granules : a ) In immediate packings of a net content of 2,5 kg or less and of a fat content by weight not exceeding 1 1 % : 1 . Of a fat content, by weight , not exceeding 8,9 % and of a non-fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 12 _ (22) Exceeding 3 % , by weight 1420 22 13,34 (bb) Of 15 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 50 19,38 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % 1420 60 24,59 (33) Exceeding 7,4 % 1420 70 30,65 2 . Other, of a non fat lactic dry matter content : (aa) Of less than 15 % , by weight 1520 10 25,13 (bb) Of 15 % or more , by weight 1 520 20 36,34 b) Other, of a fat content , by weight : l 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3% , by weight 1 620 70  (22) Exceeding 3 % , by weight , but not exceeding 8,9 % 1630 00 13,34 (33 ) Exceeding 8,9 % , by weight , but not exceeding 11 % 1630 10 25,13 (44) Exceeding 1 1 % , by weight , but not exceeding 21 % 1630 20 31,13 (55) Exceeding 21 % , by weight, but not exceeding 39 % 1 630 30 51,11 (66) Exceeding 39 % 1 630 40 87,09 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1630 50 19,38 (22) Exceeding 3 % , by weight , but not exceeding 7,4 % 1630 60 24,59 (33) Exceeding 7,4 % , by weight , but not exceeding 8,9 % 1 630 70 30,65 (44) Exceeding 8,9 % 1630 80 36,34 2 . Exceeding 45 % 1 720 00 99,08 25 . 4 . 86 Official Journal of the European Communities No L 108 /35 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated ) 04.02 (cont 'd) B. Containing added sugar : I. Milk and cream , in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2,5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1,5 % . bb) Exceeding 1,5 % but not exceeding 27 % : 2220 00 0,8586 (4) per kg ( 11 ) Of a fat content , by weight , not exceeding 11 % 2320 10 0,8586 ( 4) per kg ( 22) Of a fat content, by weight , exceeding 1 1 % but not exceeding 17 % 2320 20 1,0023 (4) per kg (33) Of a fat content , by weight , exceeding 17 % but not exceeding 25 % 2320 30 1,0688 (4) per kg (44) Of a fat content , by weight , exceeding 25 % 2320 40 1,1610 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content , by weight, not exceeding 41 % 2420 10 1,1716 (4) per kg (22) Of a fat content , by weight, exceeding 41 % 2420 20 1 ,3064 ( 4) per kg 2 . Other , of a fat content , by weight : aa ) Not exceeding 1,5 % bb) Exceeding 1,5 % but not exceeding 27 % : 2520 00 0,8586 (4) per kg ( 11 ) Of a fat content, bv weight, not exceeding 1 1 % 2620 10 0,8586 (4) per kg (22) Of a fat content, by weight , exceeding 1 1 % but not exceeding 17 %) 2620 20 1 ,0023 ( 4) per kg (33) Of a fat content , by weight , exceeding 17 % but not exceeding 25 % 2620 30 1,0688 (") per kg I (44) Of a fat content , by weight , exceeding 25 % 2620 40 1,16)0 (4)per kg cc) Exceeding 27 % : ( 11 ) Of a fat content , by weight , not exceeding 41 % 2720 1 0 1 , 1 7 1 6 (4) per kg (22) Of a fat content , by weight, exceeding 41 % 2720 20 1 ,3064 (4) per kg No L 108/36 Official Journal of the European Communities 25 . 4 . 86 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont 'd) ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2,5 kg or less and of a fat content by weight not exceeding 9,5 % : ( 1 ) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : I (11 ) Not exceeding 3 % , by weight 2810 11 - 0per kg (22) Exceeding 3 % by weight 2810 12 0,1334 (4) per kg (bb) Of 1 5 % or more 2810 15 22,36 0 (2) Of a fat content, by weight , exceeding 6,9 % and of a non fat lactic dry matter content , by weight, of 1 5 % or more 2810 20 37,83 ( 5) b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content , by weight, not exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2910 70 22,36 ( 5) (bb) Of a fat content, by weight, exceeding 6,9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15% or more 2910 76 37,83 0 (cc) Of a fat content by weight, exceeding 9,5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % 2910 80 0,2713 (4) per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 0,5111 (4) per kg (ee) Of a fat content, by weight, exceeding 39 % 2910 90 0,8709 (4) per kg 2 . Exceeding 45 % 3010 00 0,9908 (4) per kg 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : (I) Of a fat content, by weight, of 62 % or more, but less than 78 % 3110 03 137,19 ( l0) (II) Of a fat content, by weight, of 78 % or more but less than 80 % 3110 16 172,60 ( ,0) 25. 4. 86 Official Journal of the European Communities No L 108 /37 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.03 (cont 'd) 04.04 ( III) Of a fat content, by weight, of 80 % or more , but less than 82 % ( IV) Of a fat content, by weight, of 82 % or more B. Other, of a fat content , by weight : ( I) Not exceeding 99,5 % ( II) Exceeding 99,5 % Cheese and curd (6) : ex A. Emmentaler and Gruyere , not grated or powdered : ( I) Pieces packed in vacuum or in inert gas , of a net weight of less than 7,5 kg For exports to :  Zone E  Canada  Norway and Finland  Liechtenstein and Switzerland  Austria  Other destinations (II) Other For exports to :  Zone E  Canada  Norway and Finland  Liechtenstein and Switzerland  Austria  Other destinations ex C. Blue-veined cheese, not grated or powdered, other than Roquefort for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Other destinations D. Processed cheese , not grated or powdered , of a fat content, by weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex a) Not exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 27 % or more but less than 33 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 3110 22 3110 32 3210 10 3210 20 3800 40 3800 60 4000 00 4410 05 1 77,02 ( ,0) 181,45 ( ,u) 181,45 ( 10) 240,80 H (") 8,83 143,04 8,83 143,04 10,00 25,78 1 1 5,99 2,38 20,24 No L 108 /38 Official Journal of the European Communities 25 . 4 . 86 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) (2) Of 33 % or more but less than 38 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (3) Of 38 % or more but less than 43 % and of a fat content, by weight , in the dry matter : 4410 10 4,99 43,96 (aa) Less than 20 % 4410 20 for exports to : ||  Austria   Zone E \\ 4,99  Canada   Norway and Finland !!   Switzerland   Other destinations 43,96 (bb) Of 20 % or more 4410 30 for exports to : Il  Austria  Zone E 7,34  Canada   Norway and Finland   Switzerland   Other destinations 63,98 (4) Of 43 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 20 % 4410 40 for exports to :  Austria  Zone E 4,99  Canada l   Norway and Finland   Switzerland   Other destinations 43,96 (bb) Of 20 % or more but less than 40 % 4410 50 for exports to :  Austria  Zone E 7,34  Canada  Norway and Finland .  Switzerland  Other destinations 63,98 (cc) Of 40 % or more 4410 60 for exports to :  Austria  Zone E 10,66  Canada  Norway and Finland   Switzerland  Other destinations 94,00 25. 4. 86 Official Journal of the European Communities No L 108/39 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) ex b) Exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 33 % or more but less than 38 % 4510 10 for exports to :  Austria   Zone E 4,99  Canada \   Norway and Finland   Switzerland   Other destinations 43,96 (2) Of 38 % or more but less than 43 % for exports to : 4510 20  Austria   Zone E 7,34  Canada   Norway and Finland   Switzerland   Other destinations 63,98 (3) Of 43 % or more but less than 46 % for exports to : 4510 30  Austria   Zone E 10,66  Canada   Norway and Finland   Switzerland \   Other destinations 94,00 (4) Of 46 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 55 % 4510 40 for exports to :  Austria \  Zone E \ 10,66  Canada   Norway and Finland \   Switzerland   Other destinations 94,00 (bb) Of 55 % or more 4510 50 for exports to :  Austria l  Zone E 12,65  Canada l   Norway and Finland \   Switzerland Il   Other destinations 111,52 II . Exceeding 36 % 4610 00 I for exports to :  Austria \  Zone E 12,65  Canada II   Norway and Finland   Switzerland \   Other destinations I 111,52 No L 108/40 Official Journal of the European Communities 25. 4. 86 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) E. Other : I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non ­ fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (2) Fiore Sardo and Pecorino manufactured exclusively from sheep milk for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations ex 2 . Other, of a fat content, by weight, in the dry matter Q : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations 4710 11 4710 17 4710 22 4850 00 5120 12 110,00 80,00 90,00 182,82 160,00 102,52 105,03 209,94 50,00 50,00 60,00 1 34,36 32,27 148,76 10,38 13,50 78,89 25. 4. 86 Official Journal of the European Communities No L 108/41 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) 5120 16 11,33 20,00 97,19 5120 22 12,71 24,00 110,44 (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (exclu ­ ding cheeses produced from whey) for exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo, Montasio , Provolone, Ragusano : (aaa) Provolone for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (bbb) Others for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (22) Danbo, Edam, Fontal , Fontina, Fynbo, Gouda, Havarti , Maribo, SamsÃ ¸, Tilsit for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations 5120 32 110,00 80,00 42,66 149,30 5120 36 122,16 5120 44 32,61 122,16 No L 108 /42 Official Journal of the European Communities 2.5 . 4 . 86 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) (33) Butterkase , Esrom, Italico, Kernhem, Saint-Nectaire , Saint-Paulin , Taleggio for export? to :  Austria  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (44) Cantal , Cheshire , Wensleydale , Lanca ­ shire , Double Gloucester, Blarney for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations (.55) Salted ricotta , of a fat content , by weight , of 30 % or more (aaa) Manufactured exclusively from sheep milk 5 1 20 54 5120 58 5120 60 105,58 8,83 31,93 1 22,93 for exports to :  Zone E 5,35  Canada \   Norway and Finland ||   Other destinations 37,78 (bbb) Other 5120 65 for exports to :  Zone E 5,35  Canada \   Norway and Finland \   Other destinations 37,78 (66) Feta (') 5120 82 for exports to :  Zone E  Canada   Norway and Finland   Switzerland Il   Other destinations 92,07 (77) Colby , Monterey 5120 83 for exports to : ||  Austria  i  Zone E  Canada   Norway and Finland   Australia li 31,93  Switzerland   Other destinations \\ 122,93 25. 4. 86 Official Journal of the European Communities No L 108 /43 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (88 ) Kefalotyrri , Kefalograviera and Kasseri manufactured exclusively from sheep's I and/or goats ' milk [ for exports to :  Zone E  Canada  Norway and Finland  Switzerland  Other destinations (99) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations (bbb) Exceeding 52 % but not exceeding 62 % for exports to :  Austria  Zone E  Canada  Norway and Finland  Australia  Switzerland  Other destinations ex c) Exceeding 72 % (excluding cheeses produced from whey) (7) : 1 . In immediate packings of a net capacity not exceeding 500 grams : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, by weight in the dry matter : 5120 84 5120 87 5120 92 ! 5121 11 1 10,00 80,00 42,66 149,30 31,93 122,93 27,50 32,61 122,16 22,07 No L 108/44 Official Journal of the European Communities 25 . 4 . 86 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) ( 11 ) Of 60 % or more but less than 69 % For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations (22) Of 69 % or more For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations (cc) Other 2 . Other : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % For exports to :  Austria  Zone E  Canada  Norway and Finland  Switzerland and Liechtenstein  Other destinations (bb) Cream cheese of a water content , calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, by weight in the dry matter : 5121 20 5121 30 5121 40 5121 51 29,68 36,24 22,07 ( 11 ) Of 60% or more but less than 69% 5121 60 For exports to :  Austria  Zone E   Canada \   Norway and Finland 7,50  Switzerland and Liechtenstein   Other destinations 29,68 (22) Of 69 % or more 5121 70 For exports to :  Austria   Zone E   Canada l   Norway and Finland   Switzerland and Liechtenstein   Other destinations 36,24 (cc) Other 5121 80  25. 4. 86 Official Journal of the European Communities No L 108/45 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 (cont 'd) 23.07 ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % For exports to :  Zone E  Canada  Norway and Finland  Other destinations (2) Of 80 % or more but less than 85 % For exports to :  Zone E  Canada  Norway and Finland  Other destinations (3) Of 85 % or more but less than 95 % For exports to :  Zone E  Canada  Norway and Finland  Other destinations (4) Of 95 % or more For exports to :  Zone E  Canada  Norway and Finland  Other destinations Sweetened forage ; other preparations of a kind used in an ;mal feeding : ex B. Other, containing starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II , or milk products , excluding special compound feedingstuffs (') : I. Containing starch, or glucose or glucose syrup, or maltodex ­ trine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II : a) Containing no starch or containing 10 % or less, by weight, of starch : (3 ) Containing 50 % or more but less than 75 % , by weight, of milk products and a content of milk in powder or granules (excluding whey), by weight, of (8) : 5310 05 5310 11 5310 22 5310 31 73,61 98,15 104,28 116,55 (aa) Less than 30 % 5700 13  (bb) 30 % or more but less than 40 % 5700 23 1,76 (cc) 40 % or more but less than 50 % 5700 33 2,34 (dd) 50 % or more but less than 60 % 5700 42 2,93 (ee) 60 % or more but less than 70 % 5700 52 3,52 (ff) 70 % or more 5700 62 4,10 No L 108 /46 Official Journal of the European Communities 25. 4. 86 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated)' 23.07 (cont 'd) (4) Containing 75 % or more, by weight, of milk products and a content of milk in powder or granules (excluding whey), by weight, of (8) : (aa) Less than 30 % 5800 13 (bb) 30 % or more but less than 40 % 5800 23 1,76 (cc) 40 % or more but less than 50 % 5800 32 2,34 (dd) 50 % or more but less than 60 % 5800 42 2,93 (ee) 60 % or more but less than 70 % 5800 52 3,52 (ff) 70 % or more but less than 75 % 5800 62 4,10 (gg) 75 % or more but less than 80 % 5800 72 4,40 (hh) 80 % or more 5800 82 4,69 ex II . Containing no starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II, and containing 50 % or more milk products, by weight, and with a milk content in powder or granules (excluding whey), by weight, of (8) : (a) 30 % or more but less than 40 % 5900 01 25,76 (b) 40 % or more but less than 50 % 5900 05 34,34 (c) 50 % or more but less than 60 % 5900 12 42,93 (d) 60 % or more but less than 70 % 5900 22 51,52 (e) 70 % or more but less than 80 % 5900 32 60,10 (f) 80 % or more but less than 88 % 5900 42 68,69 (g) 88 % or more 5900 52 75,56 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or casei ­ nates, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates, shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (3) When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added. 25. 4. 86 Official Journal of the European Communities No L 108/47 (4) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multi ­ plied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. 0 The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose and/or casein and/or caseinates been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3 ) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount, in the exporting Member State, is less than 140 ECU per 100 kilograms. This limitation to 140 ECU per 100 kilograms does not apply to cheeses falling within subheading 04.04 E I ex c) of the Common Customs Tariff. f) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted. (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kg of finished product. (') 'Special compound feedingstuffs ' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. (10) Until 22 December 1985, inclusive, this amount is applicable only in the cases indicated in Article 10 (3) to (5) of Regulation (EEC) No 2729/81 . However :  in the case of exports under either Regulation (EEC) No 2268/84 or Regulation (EEC) No 2278/84 the rate of refund is reduced by 25 ECU per 100 kilograms net,  in the case of exports under Regulation (EEC) No 2956/84 the rate of refund shall be that applying on 18 June 1985. (") The rate of refund referred to in footnote ( 10) shall also apply to ghee exported under Regulation (EEC) No 2278/84 . N.B. : Zones A, B, C and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 2283/81 . The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight .